Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00415-CV

                                  Milton B. RUSSELL,
                                        Appellant

                                            v.

                                     CPS ENERGY,
                                       Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-16913
                       Honorable Antonia Arteaga, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Milton B. Russell.
See TEX. R. APP. P. 43.4.

      SIGNED October 15, 2014.


                                             _________________________________
                                             Patricia O. Alvarez, Justice